Citation Nr: 0614450	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  00-12 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for depression, claimed 
as secondary to service-connected bilateral foot disability. 

2.  Entitlement to a rating in excess of 10 percent for right 
foot hallux valgus (with arthritis). 

3.  Entitlement to a rating in excess of 10 percent for left 
foot hallux valgus (with arthritis).

4.  Entitlement to a compensable rating for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1969 to May 1971.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a January 2000 
rating decision by the Winston-Salem, North Carolina Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
Travel Board hearing was held at the RO before the 
undersigned in December 2003.  In June 2004 the case was 
remanded for further development, to include VA examinations.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran's depression is related to his service-
connected bilateral foot disability.

2.  The veteran has hallux valgus of the right foot and the 
left foot.

3.  The veteran's bilateral pes planus is no more than mild.






CONCLUSIONS OF LAW

1.  Service connection for depression as secondary to 
service-connected bilateral foot disability is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.310 (2005).

2.  A rating in excess of 10 percent is not warranted for the 
veteran's right foot hallux valgus (with arthritis).  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Code (Code) 5280 (2005).

3.  A rating in excess of 10 percent is not warranted for the 
veteran's left foot hallux valgus (with arthritis).  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.7, 4.71a, Code 5280 (2005).

4.  A compensable rating is not warranted for the veteran's 
bilateral pes planus.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.59, 4.71a, Code 5276 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via June 2004 letter, the veteran was informed of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  The June 2004 letter informed the veteran that he 
should submit any medical evidence pertinent to his claims.

While the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication, notice was 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Notably, the initial determination in this matter 
preceded enactment of the VCAA.  As the veteran has had 
content-complying notice since, and has had ample opportunity 
to participate in the adjudicatory process, the procedure 
outlined is not at odds with the principles espoused in 
Pelegrini.

While the veteran did not receive any notice regarding 
ratings of service connected disabilities or effective dates 
of awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
decision below denies (and does not grant) the service 
connection claim on appeal.  Further, the effective date of 
an award (an increased rating) is also not a matter for 
consideration in this case.  Hence, the veteran is not 
prejudiced by the lack of such notice.

The veteran's service medical records are associated with the 
claims file, as are VA examination reports and treatment 
records.  The veteran has undergone VA examinations that have 
addressed the medical questions presented by this appeal.  
The Board notes, however, that a letter in the file dated in 
November 2004 was sent to the veteran informing him that he 
was scheduled for an examination of the joints and a mental 
condition scheduled for December 2004.  He failed to appear 
for the examination.  Correspondence was again sent to the 
veteran in January 2005 informing him that he would be 
scheduled for examinations later in January 2005.  A note in 
the file indicates that the veteran also did not appear for 
the examination scheduled in January 2005.  In July 2005 the 
veteran was sent correspondence indicating that examinations 
had been scheduled once again, this time in July 2005.  A 
note in the file indicates that the veteran once again failed 
to appear for the examination scheduled for July 2005.

The veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claims.

Factual background

The veteran's service medical records contain no complaints 
or diagnoses relating to a psychiatric disorder.

A rating decision dated in May 1981 granted service 
connection for hallux valgus and metatarsus adductus, P.O., 
bilateral, and assigned a 10 percent disability rating from 
February 1981.

A VA discharge summary dated in August 1996 indicates that 
the veteran was admitted after having hallucinations and 
seeing things.  He indicated that he experienced them the 
prior four days when he was using drugs.  The Axis I 
diagnoses included alcohol dependence and cocaine dependence.  
There was no mention of depression.  A VA discharge summary 
dated in February 1997 reflected similar Axis I diagnoses.  
It was noted that the veteran's depression improved during 
his nine day inpatient stay.  The diagnosis did not reflect 
depression disability.

A VA discharge summary dated in June 1997 indicates that the 
veteran was admitted for detoxification from cocaine.  No 
diagnosis related to depression was made.  An August 1997 VA 
discharge summary noted similar findings.  
A rating decision dated in March 1998 granted a separate 
10 percent evaluation for each of the veteran's service-
connected foot disability, effective November 20, 1997.  The 
rating decision also denied entitlement to service connection 
for a psychiatric disorder.

A rating decision dated in June 1999 granted the veteran 
service connection for flat feet and assigned a 
noncompensable rating, effective November 1998.  The 
10 percent ratings for the right and left hallux valgus 
disabilities were continued.

Private medical records dated in February 1998 and August 
1998 reflect a diagnosis of dysthymia.  The veteran indicated 
that he had had some depression.  In a record dated in August 
1998 the veteran stated that he had had some depression since 
high school or the military.  He indicated that there was 
some depression in his biological relatives.  None of the 
private medical records suggest any etiology concerning the 
veteran's dysthymia and none relate it to the military or to 
the veteran's foot disability.

In a statement received in September 1999, the veteran 
alleged that he had depression related to his service-
connected foot disability.

On a December 1999 VA examination of the feet, the veteran 
indicated that he started to have foot pain beginning in 
service from 1969 to 1971.  He indicated that he did receive 
some help in service, but that gradually over a period of 
years he had had more painful feet and was unable to afford 
treatment.  He complained of bilateral pain across the front 
of the metatarsal area, across the waist of the foot, and 
immediately below the ankle.  He also complained of 
stiffness, and a feeling of tiredness and pain in his feet.  
He indicated that at times he could barely walk because of 
pain.  He was not under any active treatment for his feet, 
and did not use any corrective shoes or inserts.  Physical 
examination revealed that the veteran walked with a wide-
based, painful, antalgic gait.  He was wearing thick-soled 
tennis shoes.  The right foot had a slight hallux valgus.  
There was slight valgus drift, no hammertoes, and there was 
the beginning of a mild degree of flatfoot with slight 
pronation of the hindfoot under the heel.  There was no 
tenderness at the heel.  Flexion and extension of the toes 
were unimpaired and painless except that he had 50 percent 
reduction of dorsiflexion and plantar flexion of the great 
toe.  There was mild tenderness over the 1st 
metatarsophalangeal joint.  The veteran could barely stand on 
his tiptoes.  He had no trouble standing on his heels.  His 
left foot had the beginning loss of concavity of the medial 
longitudinal arch on pronation of the hindfoot with 
tenderness under the medial malleolus.  There were no 
tenderness on the sole of the foot with stretching, and no 
calluses.  There was mild tenderness on squeezing the 
forefoot over the metatarsals.  Gait was careful, short, and 
otherwise unremarkable.  The diagnoses were hallux valgus 
bilaterally, post bunionectomy, osteotomy right foot, with 
slight degenerative change, 1st metatarsophalangeal joint, 
symptomatic arthralgia and hallux valgus deformity, mild, 
left foot, with prior healed bunionectomy, residual 
tenderness, slight reduction in motion of the great toe.

On VA examination of the feet in November 2001, the veteran 
indicated that he had painful feet on standing and on 
walking, with some degree of swelling if he stood on his feet 
all day.  He indicated that he could only walk some limited 
distance because of pain.  Physical examination revealed that 
the veteran walked carefully but with a good posture into the 
examining room.  In his tennis shoes he was asked to stand on 
his heels and tiptoe, which he could do.  There were healed 
bunionectomy incisions about 2 inches in length on the dorsal 
surface over the great toes at the 1st metatarsals 
bilaterally.  The scars were not tender and not adherent or 
symptomatic.  There was some straightening of the medial 
longitudinal arch.  There was no significant pronation of the 
hindfoot.  The feet were warm, with adequate arterial pulses 
bilaterally.  There were no calluses.  There was no pain on 
stretching the soles of the feet.  On squeezing the 1st 
metatarsophalangeal joints bilateral, the veteran had pain.  
The veteran had some degree of reduced flexion and extension 
in the great toes bilaterally.  On the right foot, the 
veteran had a 50 percent remaining flexion of the right great 
toe, and he maintained 50 percent of the extension.  He had 
similar, nearly identical range of the left foot.  The 
veteran could still grasp with the four toes on each foot and 
he could move and extend the four toes without pain.  
Dorsiflexion of the right ankle was 10 degrees, and of the 
left ankle 10 to 15 degrees.  Plantar flexion was 30 degrees, 
bilaterally.  There was no weakness in the motions.  He was 
limited only by the pain.  His fatigue in his feet after 
weight bearing was real and was a byproduct of both his 
flatfoot condition and his degenerative joint disease, 1st 
metatarsophalangeal joint.  The veteran remained well 
coordinated.  It was noted that he blamed his depression and 
psychiatric condition on his feet.  The examiner commented as 
follows:

This examiner does not agree at all that 
the veteran's depression, history of 
substance and drug abuse, and psychologic 
symptoms including depression are caused 
by his foot condition.  His foot 
condition had been a longstanding 
condition prior to the veteran's observed 
behavior and course and responses over 
the years as evidenced in the records.  
This does not lend credence to the 
veteran's claim that he is depressed 
because of his feet and that the 
depression primarily stems from the 
veteran's condition of the feet.

The diagnoses were PO bunionectomy, right foot, with flatfoot 
and hallux valgus deformity, degenerative joint disease, 
right metatarsophalangeal joint, symptomatic, and, PO 
bunionectomy, healed with residual metatarsophalangeal joint 
disease, hallux valgus deformity, and flat feet, left foot.

On November 2001 VA mental disorders examination, the veteran 
stated that he had had difficulties for some 30 years.  He 
stated that he could not be around peoples or crowds.  He 
indicated that his sleep was interrupted and his appetite was 
sporadic.  He indicated that his concentration was poor and 
that he sometimes cried.  On mental status evaluation the 
veteran had no loosened associations or flight of ideas.  His 
mood was sullen and withdrawn and his affect was appropriate.  
He stated that he did not have nightmares, flashbacks, or 
intrusive thoughts; there were no homicidal or suicidal 
ideations.  His memory, both remote and recent, was good.  
Insight and judgment appeared to be adequate as was 
intellectual capacity.  The diagnoses included an Axis I 
diagnosis of polysubstance abuse with history of dependence 
and an Axis II diagnosis of a personality disorder.  In a 
section of the examination noted as "prognosis" the 
examiner stated that it was "my opinion that the veteran's 
depressive symptoms are related to his polysubstance abuse 
problems and not directly related to any physical problems 
that he has."
A VA discharge summary dated from December 2001 to January 
2002 reveals that the veteran was admitted after complaining 
of depression and suicidal ideation.  The Axis I diagnosis 
included cocaine and alcohol dependence, and rule out 
dysthymia, secondary to substance abuse.

At his December 2003 Board hearing, the veteran stated that 
he would not be submitting any additional evidence and that 
he would waive any further notification from VA concerning 
his case in regards to the VCAA (see transcript, page 2).  He 
indicated that he had severe pain in his feet and was unable 
to walk or stand a long period of time.  When asked why he 
thought he deserved a higher rating for his condition of his 
feet, the veteran indicated that because he had been denied 
jobs and that he was not able to hold a job and that he had 
become homeless.  He indicated that a VA psychiatrist had 
informed him that there was a good chance that his depression 
was related to his foot condition.  Upon further questioning, 
however, he indicated that no doctor had verbally told him 
this.  He indicated that the major reason why his foot 
disability interfered with his ability to work was that it 
prevented him from standing for a prolonged period of time.  
He asked that the record be held open 60 days so that he 
could submit further evidence.

In correspondence dated in June 2004 the RO informed the 
veteran that he should submit any evidence that would be 
beneficial to his appeal.  He was also asked to identify any 
evidence that he desired the VA obtain for him.  

VA treatment records dated from January 2002 to December 2004 
reflect that the veteran continued to be treated for 
psychiatric problems.  While assessments included depression, 
there was no opinion regarding etiology of the depression.

The June 2004 remand directed that the veteran undergo VA 
orthopedic and mental disorders examinations.  A letter (with 
copy in the file) was sent to the veteran in November 2004 
informing him that he was scheduled for an examination of the 
joints and a mental disorders examination in December 2004.  
He failed to appear for the examinations.  In a statement 
received in January 2005 he indicated that he was unable to 
make the December 2004 examinations due to illness; he asked 
that the examinations be rescheduled.  Correspondence was 
again sent to the veteran in January 2005 informing him that 
he would be scheduled for examinations later in January 2005.  
A note in the file indicates that he did not appear for the 
examination scheduled in January 2005.  Correspondence to the 
veteran in July 2005 indicates that examinations were 
scheduled again, that month.  A note in the file indicates 
that the veteran once again failed to appear.  

I.  Service connection for depression, claimed as secondary 
to service-connected bilateral foot disability.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be granted for the degree of aggravation 
to a nonservice-connected disorder which is proximately due 
to or the result of a service connected disorder.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The veteran's service medical records contain no findings 
related to depression, and depression was not shown until 
many years after service.  No medical health professional has 
indicated that the veteran's depression is related to a 
service-connected disability.  Not only has no health 
professional linked the veteran's depression to his service-
connected disability of the feet, VA examiners have 
specifically indicated that the depression is related to 
polysubstance abuse, and not related to any of the veteran's 
physical difficulties.  The Board has reviewed the veteran's 
hearing testimony and statements submitted in support of his 
claim.  Although a claimant may testify as to symptoms he or 
she perceives to be manifestations of disability, he is a 
layperson, and medical diagnosis and nexus are medical 
questions that must be answered by a person with medical 
expertise, which the veteran lacks.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In sum, while medical records dated in the 1990s reflect that 
the veteran has depression, no medical professional has 
indicated that depression is related to his service-connected 
foot disability or otherwise related to his military service.  
The preponderance of the evidence is against this claim, and 
it must be denied.

The "benefit of the doubt" rule does not apply because the 
preponderance of the evidence in this matter is against the 
veteran's claim.

II.  A rating in excess of 10 percent for right foot and left 
foot hallux valgus (with arthritis).

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).

Because the veteran's foot disabilities have been assigned 
the maximum 10 percent rating under Code 5280, the hallux 
valgus of either foot warrants a higher rating under 
alternate code criteria.  

Under Code 5284, a 10 percent rating is assigned for moderate 
foot injuries, a 20 percent rating is assigned for moderately 
severe foot injuries, and a 30 percent rating is assigned for 
severe foot injuries. 

The level of hallux valgus impairment shown simply does not 
rise to the level of disability required for a 20 percent 
schedular rating for either foot (moderately severe foot 
injuries).  The disability encompasses only the large toe 
area of the feet, and there is no objective evidence of 
pathology/associated impairment that would support a finding 
of moderately severe foot disability.  While the veteran has 
degenerative joint disease of the 1st metatarsophalangeal 
joints, there is no X-ray evidence of joint disease in other 
joints, and, therefore, the veteran does not have multiple 
involvement of the interphalangeal, metatarsal, and tarsal 
joints, and a rating in excess of 10 percent on that basis is 
also not warranted.  Diagnostic Codes 5003-5010.

The Board has specifically considered the guidance of 38 
C.F.R. §§4.40, 4.45, 4.59, and Deluca v. Brown, 8 Vet. App. 
202 (1995).  Such considerations do not afford the veteran 
relief in this case, however, as he is receiving the maximum 
disability evaluation for hallux valgus.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  Accordingly, the Board 
finds that the veteran's hallux valgus impairment is 
appropriately compensated by the currently assigned 10 % 
schedular ratings.

III.  A compensable rating for bilateral pes planus.

Diagnostic Code 5276 provides for a noncompensable rating 
where pes planus symptoms are mild, and relieved by a built-
up shoe or arch support.  A 10 percent rating is assigned 
where flatfoot is moderate, with weight-bearing line over or 
medial to the great toe, inward bowing of the tendo Achilles, 
pain on manipulation and use of the feet, either bilateral or 
unilateral.  For severe flatfoot with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities, 20 and 30 percent ratings 
(unilateral and bilateral, respectively) are assigned.

The Board finds that a compensable rating for bilateral pes 
planus  is not warranted as the evidence of record does not 
show more than mild bilateral flat foot symptoms.  The 
veteran indicated that he is not under any active treatment 
for his feet, and does not use any corrective shoes or 
inserts.  While he complained of stiffness, and a feeling of 
tiredness and pain in his feet (on December 1999 VA 
examination), the examiner described the findings as only "a 
mild degree of flatfoot" with "slight pronation" of the 
hindfoot under the heel, and there was no tenderness on the 
sole of the (left) foot with stretching.  As for the November 
2001 VA examination, while there was some straightening of 
the medial longitudinal arch, no significant pronation of the 
hindfoot was noted.  Further, there were no calluses, and 
there was no pain on stretching the soles of the feet.  It 
was also noted that there was no weakness of motions, and, 
fatigue in his feet was a byproduct of both his flatfoot 
condition and other service connected pathology (hallux 
valgus) which is separately rated.  

To the extent that it may be argued that a compensable rating 
is warranted based on functional loss, the VA treatment 
records and VA examination reports do not indicate any more 
than slight functional limitation due solely to pes planus.  
There is no evidence of functional loss, or objective and 
competent evidence of adequate pathology to support a 
conclusion that the disability meets the criteria for a 
compensable rating.  While the veteran complained of 
discomfort, the pathology and objective observations of the 
claimant's behavior do not satisfy the requirements for a 
higher rating.  Thus, the Board finds that 38 C.F.R. §§ 4.40, 
and 4.45 do not provide a basis for a higher rating.

The Board has also considered whether the bilateral flat feet 
may be rated under other Codes relating to the feet.  Such 
diagnostic codes do not apply because they require pathology 
which is not shown bilateral weak foot (Code 5277), claw foot 
(Code 5278), or hammer toes (Code 5282).  Accordingly, the 
Board finds that the veteran's pes planus disability is 
appropriately rated noncompensable.




Further rating considerations

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  As the 
preponderance of the evidence is against each of the claims, 
that doctrine does not apply.  The Board has also considered 
whether referral for possible extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) is indicated.  However, there is no 
objective evidence that the veteran's hallux valgus and pes 
planus disabiities have resulted in marked interference with 
earning capacity or employment (beyond that contemplated by 
the schedular ratings assigned), or have required frequent 
periods of hospitalization.


ORDER

Service connection for depression, claimed as secondary to 
service-connected bilateral foot disability, is denied.

A rating in excess of 10 percent for right foot hallux valgus 
(with arthritis) is denied.

A rating in excess of 10 percent for left foot hallux valgus 
(with arthritis) is denied.

A compensable rating for bilateral pes planus is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


